Per Curiam:
The same question is presented on this appeal as was presented in the case of Senior v. Sun Printing & Pub. Assn, (163 App. Div, *880878), decided May 1, 1914; and upon the opinion in that case the order appealed from is reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs, with leave to the defendant to withdraw the demurrer and to answer upon payment of costs in this court and in the court below. Present—Ingraham, P. J., Laughlin, Clarke, Scott and Dowling, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to defendant to withdraw demurrer and to answer on payment of costs in this court and in the court below.